Citation Nr: 1047464	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  09-25 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for asthma, 
including as secondary to service-connected allergic rhinitis.  

2.  Entitlement to service connection for asthma, including as 
secondary to service-connected allergic rhinitis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel





INTRODUCTION

The Veteran had active service from January 1993 to November 1993 
and from February 2003 to May 2004. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a September 2008 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Oakland, 
California.  

The record demonstrates that the Veteran has consistently 
asserted that he was treated for asthma during service with 
Albuterol and a May 2004 service treatment record shows the 
Veteran was prescribed Albuterol.  To the extent that the 
Veteran's argument can be construed as a claim of clear and 
unmistakable error in the September 2006 rating decision that 
denied service connection for the asthma condition, that claim 
has not been adjudicated and is referred to the RO for 
appropriate development.

The issue of service connection for asthma, including as 
secondary to service-connected allergic rhinitis is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed September 2006 rating decision, the RO 
denied a claim of entitlement to service connection for asthma 
and properly notified the Veteran.  
 
2.  The evidence associated with the claims file subsequent to 
the September 2006 rating decision regarding the Veteran's claim 
for service connection for asthma relates to an unestablished 
fact, is not cumulative of evidence previously of record and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 2006 rating decision which denied the Veteran's 
claim of entitlement to service connection for asthma is final.  
38 U.S.C.A. §§ 5103(a), 7103(a), 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2010).

2.  The evidence received subsequent to the September 2006 rating 
decision is new and material and the requirements to reopen the 
claim have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen Claim

In a September 2006 rating decision, the RO denied service 
connection for asthma because there was no evidence demonstrating 
treatment for asthma in service.  The Veteran did not perfect an 
appeal; the decision became final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.  In June 2008, he submitted a 
claim to reopen.

Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claim, and if so, whether service 
connection may be granted.  

As a general rule, a claim may be reopened and reviewed if "new 
and material" evidence is presented or secured with respect to a 
claim that is final.  38 U.S.C.A. 
§ 5108; 38 C.R.F. § 3.156.  With respect to new and material 
evidence claims, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers, and "material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened, and VA may then 
evaluate the merits of the claim on the basis of all evidence of 
record. 

Evidence associated with the claims file at the time of the 
September 2006 rating decision includes the Veteran's service 
treatment records dated in January 1993 to November 1993 and from 
February 2003 to May 2004 and VA outpatient treatment records 
dated in May 2004 to June 2006.  A May 2004 record demonstrates 
the Veteran was prescribed Albuterol; however, there is no 
diagnosis of asthma.      

Upon review of the record, the Board finds that the evidence 
received since the last final September 2006 rating decision is 
new and material.  Specifically, post-service VA outpatient 
treatment records dated in May 2008 to June 2008 demonstrate 
diagnoses of asthma and allergic asthma.  In a September 2008 
statement, the Veteran indicated that during his service in Iraq, 
he was exposed to gun power, particles of metal from firearms, 
burned oil, smoke from IEDs, trucks, and burned human waste, 
which he believes was the onset of his breathing problem.  In a 
September 2008 statement, the Veteran's spouse reported that she 
is an asthma patient and is aware of the symptoms of asthma.  She 
further reported that in the middle of May 2004, she witnessed 
the Veteran coughing and wheezing; indicating that there were 
times when he woke in the middle of the night coughing and 
gasping for air and immediately used his inhaler, as he 
complained of shortness of breath.  She reported that since the 
Veteran returned from Iraq he has had multiple asthma attacks and 
is now very limited in his ability to perform cardiovascular 
exercise, whereas before he deployed, he used to run and ride his 
bike often.  

The claim was initially denied because there was no evidence of 
treatment for asthma in service.  The Veteran separated from 
service on May 28, 2004; thus, his spouse's statement in which 
she reported that in the middle of May 2004 she witnessed the 
Veteran coughing and wheezing; indicating, that there were times 
when he woke in the middle of the night coughing and gasping for 
air and immediately used his inhaler, as he complained of 
shortness of breath, is credible and demonstrates evidence of 
treatment for asthma in service, as he used Albuterol.  These 
diagnoses and statements were not of record at the time of the 
September 2006 rating decision and raise a reasonable possibility 
of substantiating the claim.  Therefore, the claim is reopened. 
38 U.S.C.A. § 5108.

The Board notes that the duty to notify and assist with regard to 
the issue of whether new and material evidence has been received 
for the claim has been met to the extent necessary to reopen the 
claim, such that any deficiency in this regard is harmless error.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

New and material evidence having been received, the claim for 
service connection for asthma is reopened; the appeal is granted 
to this extent only.


REMAND

The Veteran contends that his current asthma condition had its 
onset during active service; specifically, in April of 2004, when 
he reportedly went to sick call and informed the medical officer 
that he was experiencing difficulty breathing and was prescribed 
an Albuterol inhaler.  In the alternative, the Veteran contends 
that his current asthma condition is due to his service-connected 
allergic rhinitis disability.    

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic disease at 
any later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  However, continuity 
of symptoms is required where a condition in service is noted but 
is not, in fact, chronic or where a diagnosis of chronicity may 
be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).  
Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part of 
the original condition.  38 C.F.R. § 3.310(a).  This includes any 
increase in severity of a nonservice-connected disease that is 
proximately due to or the result of a service-connected 
disability as set forth in 38 C.F.R. § 3.310(b).  See also Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc).  A claimant is also 
entitled to service connection on a secondary basis when it is 
shown that a service-connected disability aggravates a 
nonservice-connected disability.  38 C.F.R. § 3.310; Allen, 7 
Vet. App. at 439.

The Veteran's February 2003 retention examination is negative for 
complaints, treatment, or a diagnosis of asthma.  His service 
treatment records include a May 2004 record in which the Veteran 
was prescribed Albuterol; however, there is no indication of what 
condition the medication was intended to treat.  An April 2004 
post-deployment assessment is negative for complaints, treatment, 
or a diagnosis of asthma.  On the Veteran's April 2004 report of 
medical assessment, the examiner noted the Veteran experienced 
some "seasonal" allergy issues while in Iraq; however, a 
diagnosis of asthma was not noted.  

Post-service VA outpatient treatment records include an August 
2006 pulmonary function test, including a finding of spirometry, 
suggesting restrictive disease.  A record dated in May 2008 
demonstrates a diagnosis of allergic asthma and instructions to 
the Veteran to continue Albuterol for rescue, as well as Asmanex.  
A record dated in June 2008 demonstrates a diagnosis of asthma; 
the Veteran is noted to be feeling better, as he has decreased 
wheezing at night with the use of Albuterol.  

In a September 2008 statement, the Veteran indicated that during 
his service in Iraq, he was exposed to gun power, particles of 
metal from firearms, burned oil, smoke from IEDs, trucks, and 
burned human waste, which he believes was the onset of his 
breathing problem.  

In a subsequent September 2008 statement, the Veteran's spouse 
reported that in the middle of May 2004, she witnessed the 
Veteran coughing and wheezing; indicating that there were times 
when he woke in the middle of the night coughing and gasping for 
air and immediately used his inhaler, as he complained of 
shortness of breath.  She reported that since the Veteran 
returned from Iraq he has had multiple asthma attacks and is now 
very limited in his ability to perform cardiovascular exercise, 
whereas before he deployed, he used to run and ride his bike 
often.  

The record demonstrates the Veteran has a current diagnosis of 
asthma and was treated with Albuterol prior to discharge from 
service, as well as experienced some "seasonal" allergies while 
in Iraq.  The Veteran has continued to suffer from asthma, 
including symptoms such as wheezing and shortness of breath, 
which he currently treats with Albuterol.  The Board finds the 
Veteran to be competent and his statement to be credible because 
it is consistent with the circumstances of his service and there 
is no evidence to the contrary.  Additionally, the Board finds 
the Veteran's spouse to be competent and her statement to be 
credible as to the observation of the Veteran's symptoms of 
wheezing and shortness of breath and his use of Albuterol while 
in service.  Further, VA outpatient treatment records reflect 
that the Veteran currently experiences wheezing at night as a 
symptom of his asthma, which is treated with Albuterol.  Thus, 
there is competent evidence of persistent symptoms of a current 
disability that may be associated with service.   

Additionally, the Veteran submitted an internet article which 
noted that allergic asthma is triggered by an allergy.  The 
record reflects that the Veteran is service-connected for 
allergic rhinitis.  Thus, the Board finds there is sufficient 
evidence of record to trigger an examination to determine the 
etiology of the Veteran's asthma.   

Accordingly, the Veteran should be provided an examination to 
determine the nature and etiology of any current respiratory or 
asthma disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. 
Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 
2010).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA examination in order to determine the 
current nature and likely etiology of any 
respiratory condition(s), to include asthma, 
which may be present.  The claims folder 
should be made available to the examiner for 
review.  Any indicated evaluations, studies, 
and tests deemed to be necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all pertinent 
records associated with the claims file, 
particularly service-treatment records and 
post-service treatment records.  

Based on the examination and review of the 
record, the examiner should answer the 
following questions: 

(a)  Is it at least as likely as not that 
any currently demonstrated respiratory 
condition, to include asthma, is the result of 
active service or any incident therein or, in 
the alternative, had its onset in service?

(b) If the answer to (a) is no, is at least 
as likely as not (a 50 percent or higher 
degree of probability) that the Veteran's 
respiratory/asthma condition has been caused, 
or aggravated, by his service-connected 
allergic rhinitis disability.  If the 
Veteran's respiratory/asthma condition 
disability is aggravated by his service-
connected allergic rhinitis disability, to the 
extent possible, the examiner is requested to 
provide an opinion as to the approximate 
baseline level of severity of the 
respiratory/asthma condition before the onset 
of aggravation.

      A rationale for all opinions expressed should be 
provided.  

2.  Thereafter, readjudicate the Veteran's 
claim.  If the decision with respect to the 
claim remains adverse to the Veteran, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
D. P. HAVELKA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


